David Karl Gross, ABA #9611065
Birch Horton Bittner & Cherot
510 L Street, #700
Anchorage, AK 99501
Telephone: 907.276.1550
Facsimile:     907.276.3680
Email: dgross@bhb.com
Attorneys for Plaintiff




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ALASKA

JOSEPH R. TOMELLERI,

                Plaintiff,
                                                   Case No. 3:19-cv-
v.
                                                   JURY TRIAL DEMANDED
KENDALL BROUGH d/b/a PRINCE OF
WALES EAGLE LODGE,

                Defendant.


                                        COMPLAINT


       COMES NOW Plaintiff Joseph R. Tomelleri (“Plaintiff” or “Tomelleri”) and, for his

Complaint against Defendant Kendall Brough d/b/a Prince of Wales Eagle Lodge (“Defendant”

or “Eagle Lodge”) alleges and states as follows:




TOMELLERI V. BROUGH                                              CASE NO. 3:19-cv-______ (___)
COMPLAINT                                                                       PAGE 1 OF 11
00888905.DOCX
         Case 3:19-cv-00310-SLG Document 1 Filed 12/06/19 Page 1 of 11
                                 JURISDICTION AND VENUE

        1.       This claim is brought pursuant to 17 U.S.C. § 101, et seq., for copyright

infringement, and 17 U.S.C. § 1202, et seq., for removal or alteration of copyright management

information.

        2.       This Court has original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a)

and (b) because this case arises under the copyright laws of the United States. (17 U.S.C. § 101

et seq.).

        3.       This Court has personal jurisdiction over Defendant because Defendant resides

in this State.

        4.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(1) because

Defendant resides in this judicial district.

                                               PARTIES

        5.       Plaintiff is an adult individual and a resident of the State of Kansas.

        6.       Defendant is an adult individual residing in Alaska doing business as Prince of

Wales Eagle Lodge.

        7.       Defendant’s business address is Post Office Box 554, Klawock, Alaska 99925.

                        PLAINTIFF’S BACKGROUND AND WORKS

        8.       Plaintiff is an artist and a trained biologist who has spent most of his working life

collecting, studying, and illustrating North American fish species.

        9.       Over a thirty plus (30+) year career, Plaintiff has created over one thousand

(1,000) hand-drawn illustrations of fish in various life cycles. The illustrations include over nine

hundred (900) unique species.
TOMELLERI V. BROUGH                                                        CASE NO. 3:19-cv-______ (___)
COMPLAINT                                                                                 PAGE 2 OF 11
00888905.DOCX
             Case 3:19-cv-00310-SLG Document 1 Filed 12/06/19 Page 2 of 11
        10.     Plaintiff’s illustrations are used by scientists all over the world, and he is

recognized as one of the world’s preeminent fresh water fish illustrators.

        11.     For each illustration, Plaintiff puts in many hours observing, researching, and

collecting fish species in the field to prepare for drawing the illustration. Then, drawing the

illustration takes Plaintiff many more hours.

        12.     Plaintiff’s illustrations have been published in many scientific studies, journals,

books, magazines, and fish identification guides. Ichthyologists often use Plaintiff’s illustrations

to help better understand fish and their changing ecosystems. They value Plaintiff’s hand-drawn

work over photographs because of Plaintiff’s technique in depicting color patterns, fin

arrangements and other significant diagnostic characteristics of a particular fish species in a

particular life cycle.

        13.     Plaintiff’s work is identifiable by a standard “left-lateral” view, using Prismacolor

as the primary medium.

        14.     Plaintiff uses information gained from observing the fish in addition to his own

skill and judgment to create illustrations which capture the significant diagnostic characteristics

of each fish.

        15.     Plaintiff is the owner of the website www.americanfishes.com (“Plaintiff’s

Website”) where prints of his illustrations are available for purchase. Plaintiff’s Website contains

digital reproductions of Plaintiff’s illustrations available for sale. Each image prominently

displays one or more copyright notices as in the below example.




TOMELLERI V. BROUGH                                                       CASE NO. 3:19-cv-______ (___)
COMPLAINT                                                                                PAGE 3 OF 11
00888905.DOCX
          Case 3:19-cv-00310-SLG Document 1 Filed 12/06/19 Page 3 of 11
                      Example of one of Plaintiff’s illustration on Plaintiff’s Website

       16.      Plaintiff is the sole owner and proprietor of all rights, titles, and interest in, and to,

the copyrights for illustrations for a number and variety of fish that are at issue in this case (the

“Works”).

       17.      Plaintiff is and always has been the exclusive owner of all of his Works.

       18.      Each of the illustrations comprised in the Works is covered by a copyright

registration owned by Plaintiff.

       19.      The following table individually lists each of Plaintiff’s Works at issue and the

corresponding registration information.

          No.             Illustration                     Reg. #             Reg. Date
          1      Chinook Salmon                        VA 998 415           09/16/1999
          2      Coho Salmon                           VA 1 163 619         11/05/2002
          3      Pink Salmon                           VA 1 163 619         11/05/2002
          4      Dolly Varden                          VA 1 163 619         11/05/2002
          5      Steelhead                             VA 1 163 619         11/05/2002
          6      Sockeye                               VA 1 163 619         11/05/2002


       20.      Plaintiff’s website displays the following copyright management information at

the bottom of every page: “©2016 Joseph R. Tomelleri.”



TOMELLERI V. BROUGH                                                           CASE NO. 3:19-cv-______ (___)
COMPLAINT                                                                                    PAGE 4 OF 11
00888905.DOCX
          Case 3:19-cv-00310-SLG Document 1 Filed 12/06/19 Page 4 of 11
         21.    As can be seen above and on Plaintiff’s Website, Plaintiff’s original illustrations

typically display copyright management information prominently in at least two locations: to the

bottom right corner of the illustration the phrase “©2016 Joseph R. Tomelleri” is displayed, and

directly below the illustration the title of the work and Mr. Tomelleri’s name it is displayed. In

some instances, the indication that Mr. Tomelleri is the illustrator is present elsewhere near the

image.

         22.    Similar copyright management information is typically provided in connection

with Mr. Tomelleri’s works in the original publication in which they are featured.

         23.    Copyright management information may also be present in the metadata of

electronic copies of each of Tomelleri’s illustrations

         24.    Plaintiff’s copyright management information is written in a clear, bold, large font

which is easily seen by anyone viewing Plaintiff’s work. Such copyright management

information immediately indicates the title of the work, that Mr. Tomelleri is the author of the

work, and that Mr. Tomelleri claims an exclusive copyright in the work.

         25.    Such copyright management information is typically provided in connection with

every Tomelleri illustration in whatever form, digital or print, such work is published.

                                 DEFENDANT’S CONDUCT

         26.    Defendant owns and operates a lodge, offers guided fishing and hunting

packages, and rents fishing and hunting equipment.

         27.    In order to advertise and promote its business, Defendant owns and operates the

website with the URL address eaglelodgealaska.com/. (“the Website”).


TOMELLERI V. BROUGH                                                      CASE NO. 3:19-cv-______ (___)
COMPLAINT                                                                               PAGE 5 OF 11
00888905.DOCX
           Case 3:19-cv-00310-SLG Document 1 Filed 12/06/19 Page 5 of 11
       28.      Upon information and belief, the Website is distributed nationwide and viewable

by any individual with internet access.

       29.      The Website is used by Defendant for commercial purposes, including

advertising and promoting its business, listing its service packages and pricing, and allowing

potential customers to contact Defendant to reserve rooms and packages.

       30.      Plaintiff discovered that Defendant, without authorization, reproduced and

displayed at least six (6) of his illustrations on the Website – to wit, the Works.

       31.      Upon information and belief, Defendant modified the Works, creating derivative

versions of the Works.

       32.      Upon information and belief, the Works reproduced and displayed on the Website

were viewed by individuals all over the country.

       33.      Upon information and belief, the Works were used by Defendant to advertise and

promote his business and services, especially those related to his fishing packages.

       34.      Upon information and belief, Defendant drove traffic to his Website and

generated interest in his fishing packages and related services as a result of his infringing use of

the Works.

       35.      Upon information and belief, Defendant derived revenue as a result of his

infringing use of the Works.

       36.      Upon information and belief, Tomelleri’s typical copyright management

information was present on or near each of the Works when they were appropriated by

Defendant.


TOMELLERI V. BROUGH                                                       CASE NO. 3:19-cv-______ (___)
COMPLAINT                                                                                PAGE 6 OF 11
00888905.DOCX
          Case 3:19-cv-00310-SLG Document 1 Filed 12/06/19 Page 6 of 11
       37.      In displaying the Works, Defendant did not provide any of Plaintiff’s copyright

management information.

       38.      Upon information and belief, Defendant intentionally removed all of Plaintiff’s

copyright management information which was previously present on and near each of the

Works.

       39.      Defendant provided his own copyright management information in connection

with the Works.

       40.      Upon information and belief, Defendant intentionally affixed these marks,

attributing the Works to Defendant.

       41.      The copyright management provided by Defendant in association with each of

the Works is false.

       42.      Upon information and belief, Defendant knew such copyright management

information was false.

       43.      Upon information and belief, Defendant provided such false copyright

management information to conceal his own infringement.

                       COUNT I - COPYRIGHT INFRINGEMENT
                                  (17 U.S.C. § 501)

       44.      Plaintiff restates the allegations contained in the preceding paragraphs as if fully

set forth herein.

       45.      Plaintiff has valid copyrights and copyright registrations for each of the Works.

       46.      Defendant has infringed Plaintiff’s copyrights in his Works by preparing

derivative works based upon the Works and by reproducing and publically displaying

TOMELLERI V. BROUGH                                                      CASE NO. 3:19-cv-______ (___)
COMPLAINT                                                                               PAGE 7 OF 11
00888905.DOCX
          Case 3:19-cv-00310-SLG Document 1 Filed 12/06/19 Page 7 of 11
unauthorized copies of the Works within the United States of America in violation of 17 U.S.C.

§ 101, et seq

       47.      To the extent that Defendant does not acknowledge copying the Works,

Defendant had access to the Works and the images used by Defendant are substantially similar

to the Works.

       48.      In fact, the images used by Defendant are strikingly similar to the Works.

       49.      As a result of Defendant’s above-described acts of copyright infringement,

Plaintiff has sustained damages including lost licensing revenue in an amount not yet

ascertained, and profits that should be disgorged to Plaintiff.

  COUNT II - VIOLATION OF THE DIGITAL MILLENNIUM COPYRIGHT ACT
                           (17 U.S.C. § 1202)

       50.      Plaintiff restates the allegations contained in the preceding paragraphs as if fully

set forth herein.

       51.      Plaintiff’s Works contained copyright management information as defined in 17

U.S.C. § 1202(c).

       52.      Defendant has intentionally removed such copyright management information

from Plaintiff’s Works, without permission in violation of 17 U.S.C. § 1202(b).

       53.      Defendant has knowingly and intentionally provided copyright management

information for Plaintiff’s Works that is false and has distributed copyright management

information for Plaintiff’s Works that is false in violation of 17 U.S.C. § 1202(a).




TOMELLERI V. BROUGH                                                      CASE NO. 3:19-cv-______ (___)
COMPLAINT                                                                               PAGE 8 OF 11
00888905.DOCX
          Case 3:19-cv-00310-SLG Document 1 Filed 12/06/19 Page 8 of 11
       54.      Defendant has provided and distributed such false copyright management

information with the intent to conceal his own infringement of the Works and induce, enable,

and facilitate others’ infringement of the Works.

       55.      By reason of Defendant’s conduct, Defendant has made it difficult for Plaintiff to

discover the infringement.

                                   PRAYER FOR RELIEF

       WHEREFORE, for the reasons stated above, Plaintiff prays for judgment against

Defendant as follows:

       1.       Under 17 U.S.C. § 502, grant temporary and final injunctions on such terms

as it deems reasonable to prevent or restrain infringement of Plaintiff’s copyright.

       2.       Under 17 U.S.C. § 503, order the impounding and ultimate destruction, on

such terms as it may deem reasonable, of any records or material involved in Defendant’s

copyright infringement.

       3.       Under 17 U.S.C. § 504, award Plaintiff’s actual damages and any additional

profits of Defendant or, if Plaintiff so elects before judgment is entered, award statutory

damages up to $150,000 per work infringed.

       4.       Under 17 U.S.C. § 505, award costs to Plaintiff;

       5.       Under 17 U.S.C. § 505, award Plaintiff’s reasonable attorneys’ fees to Plaintiff.

       6.       Under 17 U.S.C. § 1203(b)(1), grant a temporary and permanent injunction on

such terms as it deems reasonable to prevent or restrain a further violation;




TOMELLERI V. BROUGH                                                     CASE NO. 3:19-cv-______ (___)
COMPLAINT                                                                              PAGE 9 OF 11
00888905.DOCX
            Case 3:19-cv-00310-SLG Document 1 Filed 12/06/19 Page 9 of 11
       7.       Under 17 U.S.C. § 1203(b)(2), order the impounding, on such terms as it deems

reasonable, any device or product that is in the custody or control of Defendant that the Court

has reasonable cause to believe was involved in a violation;

       8.       Under 17 U.S.C. § 1203(b)(3), either the actual damages and any additional

profits of Defendant’s in accordance with 17 U.S.C. § 1203(c)(2) or, if Plaintiff so elects before

judgment is entered, statutory damages up to $25,000 for each violation.

       9.       Under 17 U.S.C. § 1203(c)(4), award to Plaintiff treble his award for damages

under 17 U.S.C. § 1203(b)(3) if Defendant is found to have violated § 1201 or § 1202 within the

past three years.

       10.      Under 17 U.S.C. § 1203(b)(4), award costs to Plaintiff;

       11.      Under 17 U.S.C. § 1203(b)(5), award reasonable attorney’s fees to Plaintiff;

       12.      Under 17 U.S.C. § 1203(b)(6), order the remedial modification or the destruction

of any device or product involved in the violation that is in the custody or control of Defendant

or has been impounded under paragraph 17 U.S.C. § 1203(b)(2);

       13.      Awarding Plaintiff all available pre-judgment and post-judgment interest on

all amounts of any judgment; and

       14.      Grant to Plaintiff such further relief as may be equitable and proper.



                                   JURY TRIAL DEMAND

       Plaintiff demands a trial by jury on all issues so triable.




TOMELLERI V. BROUGH                                                       CASE NO. 3:19-cv-______ (___)
COMPLAINT                                                                               PAGE 10 OF 11
00888905.DOCX
         Case 3:19-cv-00310-SLG Document 1 Filed 12/06/19 Page 10 of 11
       DATED this 6th day of December, 2019.


                               BIRCH HORTON BITTNER & CHEROT
                               Attorneys for Plaintiff


                               By:    /s/ David Karl Gross
                                     David Karl Gross, ABA #9611065

                                                         and

                               EVANS & DIXON, LLC


                               By:     /s/ Scott J. Strohm
                                     Scott J. Strohm (pro hac vice motion forthcoming)
                                     Corporate Woods | Building 82
                                     10851 Mastin Boulevard, Suite 900
                                     Overland Park, KS 66210
                                     Telephone: 913-701-6810
                                     Facsmile: 913-341-2293
                                     Email: kccivillit@evans-dixon.com




TOMELLERI V. BROUGH                                            CASE NO. 3:19-cv-______ (___)
COMPLAINT                                                                    PAGE 11 OF 11
00888905.DOCX
         Case 3:19-cv-00310-SLG Document 1 Filed 12/06/19 Page 11 of 11
